Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant's election without traverse of Group II (claims 10-20 and 26-33) in the reply filed on September 15, 2022 is acknowledged. Claims 21-25 are canceled. Claims 1-19 and 26-33 are pending.  Claims 1-9 are withdrawn without traverse (filed 9/5/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2022. 
3.	Claims 10-20 and 26-33 are under examination in this office action.

Claim Objections
4.	Claims 12 and 16 are objected to because of the following informalities: “CD14”, “CX3CR1”, “AP-2”, “HuC/D”, “Prox1” and “CRX” are not unique or common abbreviations in the art. Applicants are required to spell out “CD14”, “CX3CR1”, “AP-2”, “HuC/D”, “Prox1” and “CRX”  at the first usage. Appropriate correction is required.


Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 10-20 and 26-33 are drawn to A method for obtaining a retinal tissue or a retinal organoid comprising co-culturing microglial or microglial progenitor cells and the retinal organoid under conditions which allow the microglial cells to integrate into the organoid. The claims encompass using a genus of conditions that allow the microglial cells to integrate into the organoid. Applicant has not disclosed sufficient species for the broad genus of conditions that allow the microglial cells to integrate into organoid. The specification describes using specific cells (iPSCs from the SB-Ad4 cell line) in specific media containing specific growth factors and agents (1. mTeSR1 without growth factors; 2. differentiation medium: mTeSR without growth factors+80ng/ml BMP4; 3. StemPro-34 serum free medium (SFM)+2mM GlutaMAx-1+25ng/ml bFGF+100ng/ml SCF+80ng/ml VEGF; 4. SFM+2mM GlutaMAX-1+50ng/ml SCF+50ng/ml IL-3+5ng/ml TPO+50ng/ml M-CSF+50ng/ Flt 3 ligand; 5. StemPro-34+50ng/ml M-CSF+Flt3 ligand+GM-CSF until >40% cells positive for CD14 and/or CX3CR1; 6. RPMI-1640+10ng/ml GM-CSF+100ng/ml IL-34) and protocols for preparing microglial differentiation in paragraphs [0074]-[0104] of the instant specification (based on published Application. The specification describes using specific cells (iPSCs from the SB-Ad4 cell line) in specific media containing specific growth factors and agents (1. mTeSR1+10uM ROCK inhibitor; 2. differentiation medium: 41%IMDM+41%HAM’s F12+15% KnockOut Serum Replacement (KOSR)+1% GlutaMAX+1% chemically defied lipid concentrate+1% Pen/Strep+225uM 1-Thioglycerol; 3. differentiation medium+2.25nM BMP; 4. reversal medium: DMEM/F12+GlutaMAX+1%N2+4uM CHIR99021+2.5uM SU5402+1% Pen/Strep; 5. maintenance medium: DMEM/F12+GlutaMAX+5% FBS+1% N2+0.25uM retinoic acid+1% Pen/Strep+0.25 ug/ml Fungizone) for preparing retinal-like organoid differentiation in paragraphs [0107]-[0145] of the instant specification (based on published Application). The specification describes using CD14+/CX3XR1+ microglial progenitors cultured in microglial medium to mature for 7 days and plating and co-culturing the dissociated microglial cells with retinal-like organoids in a growth medium: DMEM/F12+GlutaMAX+5% FBS+1% N2+0.25uM Retinoic Acid+0.1mM Taurine+1% Pen/Strep+10ng/ml GM-CSF+100ng/ml IL-34 for microglial cells to integrate within the organoid into a layered 3D retina-like structure in paragraphs [0146]-[0159] of the instant specification (based on published Application). However, the claims are not limited to cells, agents, steps and conditions set forth above but also encompass using structural and functionally undefined agents, media, and steps and conditions.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of preparing microglial cells from iPSCs, retinal-like organoid  using specific agents, steps and conditions based on the microglial differentiation protocol described in paragraphs [0074]-[0104] and the retinal like organoid differentiation protocol described in paragraphs [0107]-[0145] and obtaining improved retinal organoid incorporating microglial cells based on the method described in paragraphs [0146]-[0159] (based on the published Application). However, Applicant is not in possession of using other structurally and functionally undefined agents, media, and steps and conditions for obtaining a retinal tissue or retinal organoid comprising co-culturing microglial or microglial progenitor cells and retinal organoid and allowing the microglial cells to integrate into the organoid. The specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of agents, media, and steps and conditions. There is no description of the conserved regions which are critical to the function of the claimed genus of agents, media, and steps and conditions. There is no information regarding the relation of the structures of other agents, media, and steps and conditions to the function of the agents, media, and steps and conditions used in examples. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other agents, media, and steps and conditions might be.  Since the common characteristics/features of other agents, media, and steps and conditions are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of agents, media, and steps and conditions.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of agents, media, and steps and conditions, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. 
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 15-16, 18 and 28-29 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Quadrato et al. (US2019/0002835, published Jan 3, 2019, priority Dec 31, 2015).
Claims 10-11, 15-16, 18 and 28-29 are drawn to a method for obtaining a retinal tissue or a retinal organoid comprising co-culturing microglial or microglial progenitor cells and the retinal organoid under conditions which allow the microglial cells to integrate into the organoid. Dependent claims are directed to wherein the retinal tissue or organoid has a layered structure comprising microglial cells, an optional RPE layer, and different types of cells including photoreceptors, muller glia, bipolar cells, retinal ganglion cells (claim 15), wherein the retinal tissue or organoid is positive for AP-2a, HuC/D, Prox1, Recoverin and/or CRX (claim 16), wherein when co-culturing the microglial cells and the retinal tissue/retinal organoid, the organoid is <250, <200, <150 days old (claims 18, 28 and 29). 
Quadrato et al. (US2019/0002835) teaches a method of obtaining an in vitro 3D neural tissue including a retinal tissue or a retinal organoid comprising co-culturing microglial or microglial progenitor cells and retinal organoid or cerebral organoid containing the retinal organoid under conditions which allow the microglial cells to integrate into the organoid, wherein the retinal or cerebral organoids are differentiated from pluripotent stem cells (PSCs) including induced pluripotent stem cells (iPSCs), which meet the limitations recited in instant claims (see paragraphs [0145]-[0156]; [0125]-[0129]; [0168]-[0169]; [0199]-[0245], Examples 1-5). Quadrato teaches obtaining microglial cells and/or microglial progenitor cells, obtaining PSC-derived retinal organoid; co-culturing the microglial cells and retinal organoid under conditions which allow the microglial cells to integrate into the organoid as in claim 11 (see paragraphs [0146]-[0148]; [0155]-[0156]). Quadrato teaches that the retinal tissue or organoid has a layered structure resembling a naturally occurring retina and comprises microglial cells, an optional retinal pigment epithelium (RPE) layer, and a plurality of cell types selected from photoreceptor cells (PRCs), amacrine cells, muller glia, horizontal cells, bipolar cells and retinal ganglion cells (RGCs) as in claim 15 (see paragraphs [0026]; [0200]; [0206]-[0208]). Quadrato teaches that the retinal tissue or organoid is positive for Recoverin (RCRVN) and/or CRX as in claim 16 (see paragraphs [0206]-[0207]). Quadrato teaches long term culture of cerebral organoids for up to 13 months or 1-24 months (see [0231]; [0168]). Quadrato teaches that when co-culturing the microglial cells and the retinal tissue/retinal organoid, the organoid is <250, <200, <150 days old as in claims 18, 28 and 29 because Quadrato teaches that the retinal/cerebral organoid is in a differentiation medium for 28-32 days (see paragraph [0011]; [0209]; [0024]). Thus, claims 10-11, 15-16, 18 and 28-29 are anticipated by Quadrato.

8.	Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anand et al. (US20190017018, published Jan 17, 2019, priority Jan 14, 2016; was issued as US11345890 on May 31, 2022).
Anand et al. (US20190017018) teaches a method for generating three-dimensional (3D) neural organoid derived from human induced pluripotent stem cells (hIPSCs), comprising preparing and culturing hIPSCs under condition to facilitate sphere formation of an embryoid body (EB), transferring and culturing EB in the presence of ROCK inhibitor and bFGF, then in media lacking ROCK inhibitor and bFGF to induce neuroectodermal differentiation; culturing the EB in 3D matrix comprising growth factors under static conditions and culturing the EB in a 3D matrix under conditions to facilitate the laminar flow of growth media thereby obtaining an in vitro generated 3D neural organoid, wherein the in vitro generated 3D neural organoid comprising a layered structure comprising retinal cells/tissue expressing at least retinal markers and microglial cells expressing at least microglial markers, which meet the limitation recited in instant claim 10 (see abstract; paragraphs [0004]-[0010]; [0015]; [0057] [0067]-[0068], [0082]-[0177], Examples 1-3; p. 42-43, claims 1-6, 14-24). Quadrato also teaches that the retinal tissue within the 3D neural organoid express retinal marker including GUY2D, GUY2F or RAX and microglial markers including AIF1 or CD4 (paragraphs [0005]; [0015]; [0067]). Thus, claim 10 is anticipated by Anand. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Quadrato et al. (US2019/0002835) in view of Park et al. (US2022/0106563, published Apr 7, 2022, priority Mar 29, 2019), Blurton-Jones et al. (US2020/0239844, published Jul 30, 2020, priority Feb 28, 2017) and Rizzolo et al. (US2019/0127684, published May 2, 2019, priority Nov 1, 2017).
Quadrato is set forth above but fails to teach obtaining population of microglial or microglial progenitor cells having >40% cells positive for CD14 and/or CX3CR1 as in claim 12, the microglial cells further comprising differentiating PSCs into hematopoietic progenitor cells and then to microglial progenitor or microglial-like cells as in claim 13,  the population of microglial or microglial progenitor cells comprising iPSC-derived microglial cells as in claim 14, the microglial cells are plated at a density of <10000, <8000 cells per organoid as in claims 19 and 30, co-cultured for greater than 7, 10, 14 or 55 days as in claims 20 and 31-33, prior to co-culturing, the microglial cells are left to mature for 5 or 7 more days as in claims 26-27, when co-culturing the microglial cells and the retinal tissue or the retinal organoid, the organoid is <200 or <150 days old as in claims 28-29. 
While Quadrato does not teach the ranges that are exactly identical to the claimed ranges recited in claims 12-14, 19-20 and 26-33, Park et al. (US2022/0106563), Blurton-Jones et al. (US2020/0239844) and Rizzolo et al. (US2019/0127684) teach these limitations and provide motivation and an expectation of success.
Park et al. (US2022/0106563) teaches a method of co-culturing iMacs (primitive-like macrophages which further differentiate into microglia) with 3D cerebral/brain organoid wherein the iMacs and the cerebral organoid are derived from ESCs or iPSCs, comprising obtaining a population of iMacs comprising microglial cells and/or microglial progenitor cells and obtaining a PSC-derived cerebral organoid and co-culturing the microglial cells and the cerebral organoid to allow the microglial cells integrate into the organoid (see [0019]-[0025]; [0038]-[0042]; [0046]-[058]; [0059-[0072]; [0105]-[0138], examples 1-5, claims 1-20). Park teaches that co-culturing the organoids with iMacs promotes axon development and neuronal differentiation (see [0043]-[0044]). Park teaches that the cerebral/brain organoid is about 23-29 days old from pluripotent state, and less than 200K or 150K or less iMacs are incubated with the cerebral organoid, the incubation length is about 1 week….12 weeks or longer depending on the desired endpoint (paragraphs [0038]-[0042]). Park taches method of generating iMacs comprising microglial cells and/or microglial progenitor cells from stem cells (see paragraphs [0046]-[0058] and the method of generating cerebral/brain organoid from stem cells (see paragraphs [0059]-[0072]).
Blurton-Jones et al. (US2020/0239844) teaches a method of producing human microglial-like cells (iMGLs) from pluripotent stem cells (PSCs) including induced pluripotent stem cells (iPSCs) comprising (i) differentiating PSCs using a media supplemented with hematopoietic differentiation factors to produce induced hematopoietic progenitor cells (iHPCs); and (ii) differentiating CD43+ iHPCs into human microglial-like cells (iMGLs) using a microglial differentiating media, wherein the iMGLs were left to mature for 1-5 days or 1-21 days and wherein  the iMGLs are CD45+/CX3CR1+ (see paragraphs [098]-[0125]; [0141]-[0146], examples 1-2; paragraphs  [0161]-[0164]; paragraphs [0156]-[0129], Examples 7-9, claims 1, 110-128). Blurton-Jones also teaches that iMGLs are at least 70-100% pure and express CX3CR1 ([0117]; [0119]). Blurton-Jones also teaches co-culturing iMGLs with rat neurons or hiPSC 3D brain-organoids (examples 5-9; paragraphs [0200] [0203]). 
Rizzolo et al. (US2019/0127684) teaches a method of generating 3D rectinal organoid comprising generating a scaffold (gelatin/chondroitin/hyaluronic acid) (GCH scaffold) for culturing retinal tissue, seeding the scaffold with retinal progenitor cells (RPCs) and placing the seeded scaffold in direct contact with a monolayer of retinal pigment epithelial cells (RPEs), wherein the RPCs are directed from hESCs or hiPSCs (see paragraphs [0007]-[0012]; [0062]; [0075]; [0100]-[0105]; [0185]-[0191]; Examples 1-2, claims 1-20). 
A person of ordinary skill in the art would have recognized that applying the known technique of co-culturing microglial cells or microglial progenitors from iPSCs or ESCs with retinal organoids from iPSCs or ESCs disclosed by Park, Blurton-Jones and Rizzolo to the method of Quadrato would have yield the predictable result of obtaining a retinal tissue or a retinal organoid comprising co-culturing microglial or microglial progenitor cells and the retinal organoid under conditions which allow the microglial cells to integrate into the organoid, and resulted in an improved product of retinal tissue or retinal organoid. Co-culturing microglial cells or microglial progenitors from iPSCs or ESCs with retinal organoids from iPSCs or ESCs would increase integration of microglial cells into the organoids and help promote retinal differentiation and axon development in the organoids. 
It would have been obvious to combine the teachings of Park, Blurton-Jones and Rizzolo with the Quadrato’s method of obtaining retinal tissue or retinal organoid because Quadrato teaches a method of obtaining an in vitro 3D neural tissue including a retinal tissue or a retinal organoid comprising co-culturing microglial or microglial progenitor cells and retinal organoid or cerebral organoid containing the retinal organoid under conditions which allow the microglial cells to integrate into the organoid, wherein the retinal or cerebral organoids are differentiated from pluripotent stem cells (PSCs) including induced pluripotent stem cells (iPSCs), while Park, Blurton-Jones and Rizzolo teach methods of  preparing microglial cells or microglial progenitors differentiated from ESCs or iPSCs, and  retinal organoids derived  from ESCs or iPSCs, and then co-culturing the microglial cells or microglial progenitors differentiated from ESCs or iPSCs and retinal organoids derived from ESCs or iPSCs, which achieves the same outcome as in Quadrato’s method. In this combination, both Quadrato’s method and microglial cells co-cultured with the retinal organoid, and Park, Blurton-Jones and Rizzolo’s methods of preparing co-culturing microglial cells or microglial progenitors differentiated from ESCs or iPSCs with cerebral organoids are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Quadrato’s method and microglial cells co-cultured with the retinal organoid using Park, Blurton-Jones and Rizzolo’s methods of preparing co-culturing microglial cells or microglial progenitors differentiated from ESCs or iPSCs with cerebral organoids, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would generate microglial cells or microglial progenitor cells for co-culturing with a retinal organoid and allow the microglial cells to integrate into the organoid and obtain a retinal tissue or retinal organoid because Park, Blurton-Jones and Rizzolo teach methods of  preparing microglial cells or microglial progenitors differentiated from ESCs or iPSCs, and  retinal organoids derived  from ESCs or iPSCs, and then co-culturing the microglial cells or microglial progenitors differentiated from ESCs or iPSCs and retinal organoids derived from ESCs or iPSCs.
Further routine optimization of Park’s cell density and days would have led to the claimed range of >40% microglial or microglial progenitor cells positive for CD14 and/or CX3CR1 or plating the microglial cells at a density of <10000, <8000 cells per organoid, or co-culturing for greater than 7, 10, 14 or 55 days, leaving the microglial cells to mature for 5 or 7 more days or using the organoid that is <200 or <150 days old because Park teaches that the cerebral/brain organoid is about 23-29 days old from pluripotent state, and less than 200K or 150K or less iMacs are incubated with the cerebral organoid, the incubation length is about 1 week….12 weeks or longer depending on the desired endpoint. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Park because Park teaches that this entire range for microglial cells cell density or the age of the retinal organoid and the length of co-culturing and teaches how to optimize the cell density and days for the co-cultures.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of preparing microglial cells or microglial progenitors differentiated from ESCs or iPSCs, and  retinal organoids derived  from ESCs or iPSCs, and then co-culturing the microglial cells or microglial progenitors differentiated from ESCs or iPSCs and retinal organoids derived from ESCs or iPSCs disclosed by Park, Blurton-Jones and Rizzolo to the Quadrato’s method to generate microglial cells or microglial progenitor cells differentiated from ESCs or iPSCs for co-culturing with retinal organoids to integrate the microglial cells into the organoid, and yield the predictable result of obtaining a retinal tissue or a retinal organoid. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.


Conclusion

10.	NO CLAIM IS ALLOWED.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649